Title: To George Washington from Major General William Heath, 11 July 1780
From: Heath, William
To: Washington, George


					
						Dear General
						Providence July 11th 1780
					
					I was a few days Since honored with a Letter dated Head quarters Ramapaugh 29th June 1780 which from it’s Contents I apprehend to be from your Excellency although the Letter is Without Signature.
					I thank your Excellency for the assurances of Support in the Expences of my command here, and Shall pay due attention to your instructions respecting Colo. Green’s Regiment and the recruits.
					Every thing Seems now to be in a fair way for the reception and accommodation of the Fleet and Army of our illustrious Ally—Monsieur de Corny appears to be very much pleased.
					Your Excellency’s ordering me from Boston to this place prevented my pursuing those further measures which I intended for ascertaining the precise Situation of the Enemy at Halifax especially the Sending a person there for that purpose, which I was looking out for. On my leaving Boston I requested the Honorable Mr Bowdoin to make all further enquiry in his powe⟨r⟩ as he would have the best opportunity my removal preventing my doing of it. I think it necessary to mention this to your Excellency that you may know how the matter Stands as far as I have knowlege of it. I have a List of a number of good pilots for the Eastern Coast Should they be wanted. I have the honor to be With the greatest respect Your Excellency’s Most obedient Servt
					
						W. Heath
					
				